UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-7606


RICARDO CRUZ SERRANO,

                   Petitioner - Appellant,

             v.

STEVIE KNIGHT, Warden,

                   Respondent - Appellee,

             and

MELISSA FORSYTH, Camp Administrator,

                   Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Joseph F. Anderson, Jr., Senior District Judge. (2:21-cv-00461-JFA)


Submitted: March 29, 2022                                    Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Cruz Serrano, Appellant Pro Se. Marshall Prince, II, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ricardo Cruz Serrano, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 petition.

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Serrano’s informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3